Citation Nr: 0015510	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-23 182	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The appellant had active service from September 1964 to 
October 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision from the Houston 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that the claim for service connection for 
PTSD was not well grounded.  


FINDINGS OF FACT

1. By decision dated in January 1995, the RO denied service 
connection for PTSD.  The appellant was properly notified 
of that decision, and did not perfect a timely appeal.

2. The evidence received subsequent to the January 1995 RO 
decision, for the claim for service connection for PTSD, 
is not cumulative or redundant, bears directly and 
substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the appellant's claim.

3. The appellant has not identified any specific inservice 
stressors capable of verification with credible supporting 
evidence.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) 
(1999).

2. The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The appellant's separation medical examination in September 
1965 noted no psychiatric abnormalities.  On a report of 
medical history, completed at the same time, the appellant 
reported a history of depression or excessive worry and 
nervous trouble.  The examiner noted that the appellant 
occasionally became depressed and worried.  

The appellant's DD Form 214 reports more than seven months of 
foreign service in Europe, but reports no service or medals 
indicating service in Vietnam.  The appellant's service 
personnel records noted foreign service in Germany from March 
to October 1965.  The records report no service in Vietnam.  

The appellant was hospitalized from August to September 1983 
with complaints of abdominal pain.  The appellant had been 
discharged from another VA facility due to excessive 
drinking.  A history of violent behavior while drinking, 
imprisonment, and abuse of drugs was noted.  The appellant 
was irregularly discharged due to explosive behavior.  

In July 1993, the appellant filed an initial claim for VA 
benefits for PTSD.  In June 1994, the RO requested that the 
appellant identify the events and experiences during service, 
which the appellant found stressful.  The appellant did not 
respond to this request.  

The record contains VA outpatient treatment records dated 
from June to December 1993, which include assessments of 
alcohol dependence and abuse, personality disorder, 
depression, and PTSD.  The appellant reported flashbacks 
to his service in Vietnam and stated that he had a bullet in 
his head from Vietnam.  He noted that, because of his 
military occupational specialty, his service in Vietnam was 
not documented.  (The specific date of this report is 
unreadable.)  In October 1993, the VA physician reported 
severe PTSD with significantly disabling anxiety and 
depression with a history of drug abuse.  

By letter, dated in November 1993, a VA physician stated that 
the appellant was a patient in the PTSD clinic with a very 
severe case of PTSD from the Vietnam War.  The physician 
stated that the appellant was totally disabled due to anger, 
extreme suspiciousness, disabling anxiety and flashbacks and 
his prognosis was poor.  

By rating decision in January 1995, the RO denied service 
connection for PTSD.  The appellant was notified of this 
decision under cover letter dated in January 1995.  The RO 
decision is final as to evidence of record at the time.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1103 (1999).  

The appellant filed a request to reopen his claim for service 
connection for PTSD in May 1996.  The appellant reported that 
he had been hospitalized at a state hospital for PTSD since 
April 1996.  The evidence, submitted since the final RO 
decision in January 1995, includes VA and non-VA treatment 
and hospitalization records.  

The appellant was admitted to a VA hospital in March 1990 and 
February 1994 with diagnoses of alcohol dependence, 
depression, benzodiazepine abuse, and personality disorder 
not otherwise specified with anti-social features.  
During hospitalization in January 1994, diagnoses of alcohol 
abuse, history of polysubstance abuse, possible PTSD, and 
anti-social personality disorder were reported.  The 
physician reported a military history of "considerable 
combat in Vietnam in the mid-1960's on the Army Special 
Forces Team."  The appellant complained of nightmares, 
flashbacks, and non-specific homicidal ideation, which may 
have been secondary to PTSD symptoms.  

The appellant was hospitalized from February to March 1994 
with diagnoses of alcohol abuse with history of polysubstance 
abuse and possible PTSD.  The appellant reported nightmares 
and flashbacks to the Vietnam War.  In an addendum to the 
hospital summary, a discharge diagnosis of polysubstance 
abuse with anti-social personality disorder was reported.  

During hospitalization in May 1994, the appellant reported 
flashbacks to "the war."  The appellant reported suicidal 
ideation and a history of a recent suicide attempt was noted.  
The physician provided diagnoses of PTSD, major depression, 
polysubstance abuse, and anti-social personality.  

During outpatient treatment in July 1994, the VA physician 
reported that a diagnosis of PTSD could not be confirmed, due 
to the appellant's vague historical descriptions.  The 
physician stated that the appellant had severe problems and 
was totally disabled due to alcoholism and chronic 
depression.  In August 1994, the appellant reported that he 
had a lot of dreams about "what took place in Germany."  

The appellant was hospitalized in February 1995.  The 
appellant was admitted to the hospital after the appellant 
reported that he believed that he was in Vietnam and was 
being chased by Vietnamese.  The appellant was, in fact, 
chasing small children down the street and claiming to have 
an atomic bomb in his trailer.  Diagnoses of severe bipolar 
disorder with psychotic features and personality disorder not 
otherwise specified were reported.  

The appellant was hospitalized from April to May 1996 on a 
commitment from the judicial system following felony charges.  
At the time of arrest in October 1995, the appellant claimed 
to be a Vietnam appellant.  On psychiatric evaluation in 
December 1995, the psychiatrist noted that the appellant's 
statements were outrageous and clearly psychosis based.  
Mental status examination revealed circumstantial thought 
processes, grandiose and paranoid delusions, thought 
insertion, thought withdrawal, and ideas of reference.  The 
physician noted that the appellant suffered from chronic 
mental illness, which the appellant denied and for which the 
appellant refused to take medication.  During 
hospitalization, the appellant reported flashbacks to "the 
war," and when asked which war, named Korea, Vietnam, 
Granada, and Panama.  The physician noted that the 
appellant's reported histories were "essentially 
nonsensical."  Diagnoses at discharge were severe bipolar 
disorder with psychotic features, alcohol abuse in 
institutional remission, problem substance abuse in 
institutional remission, and adult anti-social behavior. 

During VA hospitalization in March 1997, the physician noted 
that the appellant had no history of traumatic experiences 
upon which to base a diagnosis of PTSD.  Hospitalization 
records, dated from April to June 1997, reported a history of 
four hospitalizations since December 1993.  The appellant had 
a long history of polysubstance abuse and other anti-social 
behavior disorders.  The appellant reported suicidal 
thoughts, depression and auditory hallucinations, with no 
delusions.  During treatment in April 1997, the appellant 
reported a history of PTSD status post military experience in 
Berlin.  The physician provided discharge diagnoses of severe 
bipolar disorder with psychosis, history of polysubstance 
abuse and dependency, acute alcohol abuse, alcohol-induced 
mood disorder, noncompliance with treatment, and malingering.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When an appellant seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the appellant 
has produced new and material evidence, the claim is reopened 
and the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the appellant's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The appellant's claim for service connection for PTSD was 
previously denied by the RO by final rating decision in 
January 1995.  The evidence at that time included a diagnosis 
attributable to the appellant's alleged service in Vietnam.  
The Board notes that the appellant's service records report 
no service in Vietnam and the appellant's only foreign 
service was in Germany.  Since the January 1995 decision, the 
appellant has submitted numerous treatment and 
hospitalization records.  These records are both new, in that 
they were not considered prior to the RO's earlier decision, 
and material, in that the records at least arguably meet the 
minimal standard of Hodge in providing considerably more 
detail about his psychiatric symptomatology.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
of whether the appellant was entitled to service connection 
to PTSD on the basis that it was not well grounded, whereas 
the Board first addresses whether the appellant has met the 
initial burden of submitting new and material evidence to 
reopen his claim.  As the Board finds that new and material 
evidence has been submitted, and proceeds to a consideration 
of the appellant's claim for service connection based on 
review of the record as a whole, the appellant has not been 
prejudiced by consideration under this standard in the first 
instance.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the appellant's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO has not provided the appellant notice of 
the revised regulations.  As the changes in the regulation do 
not affect the central issue in determining whether the 
instant claim is well grounded, the Board finds that it may 
proceed with a decision on the merits of the appellant's 
claim, with consideration of the original and revised 
regulations, without prejudice to the appellant.  See Bernard 
v Brown, 4 Vet. App. 384, 393-394(1993).

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the appellant served, the appellant's military 
records, and all pertinent medical and lay evidence.  See 38 
U.S.C. § 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) 
(1996); Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Under the old regulation, service connection for PTSD 
requires:  1) Medical evidence establishing a clear diagnosis 
of the condition; 2) Credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) A link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the appellant engaged in combat or that he/she 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R § 3.304(f) (June 
18, 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
There are two major components to this analysis: first, it 
must be established whether the evidence demonstrates that 
stressful events occurred and, second, it must be established 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. Brown , 6 
Vet. App. 91, 98-99 (1993).

With regard to the first component of the Court's analysis, 
under 38 U.S.C.A. § 1154(b), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the appellant 
"engaged in combat with the enemy."  See Hayes, 5 Vet. App. 
at 66.  If the evidence does not show that he was engaged in 
combat with the enemy or that the claimed stressors are 
related to such combat, there must be corroborative evidence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); Zarycki 
v. Brown, 6 Vet. App. 91, 98-99 (1993).

However, the record contains no credible supporting evidence 
that the claimed inservice stressors occurred, as required 
under both the old and new regulation for establishing a 
well-grounded claim for service connection for PTSD.  The 
appellant has claimed stressors during service in Vietnam, 
including being shot in the head.  As noted above, the 
appellant's service records report no service in the Republic 
of Vietnam.  The appellant's only foreign service was in 
Germany.  Although the appellant reported dreams and a 
history of PTSD due to military experiences during service in 
Germany, the appellant has provided no details of any 
stressful incidents during his military service.  The Board 
notes that the RO requested that the appellant provide 
details of his alleged inservice stressors, but the appellant 
did not comply with this request.  Further, the Board notes 
that the appellant's psychiatric treatment and 
hospitalization records report that he is a poor historian 
with a history of delusions and reporting medical, social, 
and family histories, that were "nonsense."  As there is no 
evidence that the appellant engaged in combat, without 
credible supporting evidence that the claimed stressors 
occurred, the appellant's claim cannot be well grounded.  The 
veteran's assertions of having PTSD because of Vietnam 
service are not credible because he was not in Vietnam.  
There is no competent nexus to provide a plausible basis that 
his service in Germany resulted in PTSD.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000); Morton v. West, 12 Vet. App. 477, 480 (1999).  
However, the Court has held that there is some duty to inform 
the claimant of the evidence necessary for the completion of 
an application for benefits, under 38 U.S.C.A. § 5103 (West 
1991), even where the claim appears to be not well grounded.  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  The 
appellant has not identified any medical evidence that has 
not been submitted or obtained, which would support a well-
grounded claim.  Thus, VA has satisfied its duty to inform 
the appellant under 38 U.S.C.A. § 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


ORDER

The application to reopen the claim of service connection for 
PTSD is granted.

Entitlement to service connection for PTSD is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

